



MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN,
AS AMENDED AND RESTATED EFFECTIVE MAY 8, 2015


GLOBAL PERFORMANCE-BASED CASH
AWARD AGREEMENT
This GLOBAL PERFORMANCE-BASED CASH AWARD AGREEMENT (the “Agreement”) is made by
and between MoneyGram International, Inc., a Delaware corporation (the
“Company”), and Alexander Holmes (the “Participant”). The grant date of this
award is February 23, 2016 (the “Grant Date”).
1.
Award.

The Company hereby grants to the Participant a cash-settled performance award
(the “Award”) according to the terms and conditions as provided in this
Agreement, including any country-specific appendix thereto (the “Appendix”), in
the Employment Agreement dated July 30, 2015 by and among the Company and the
Participant (the “Employment Agreement”), and in the Company’s 2005 Omnibus
Incentive Plan, as amended and restated, effective May 8, 2015 (the “Plan”). The
Award represents the opportunity to receive a maximum of $1,160,000, subject to
the vesting requirements of this Agreement and the terms of the Plan. The Award
is granted as a Performance Award under Section 6(e) of the Plan. The Award is
subject to appropriate adjustment as may be determined by the Committee from
time to time in accordance with Section 8(b) of this Agreement. A copy of the
Plan will be furnished upon request of the Participant. Each capitalized term
used but not defined in this Agreement shall have the meaning assigned to that
term in the Plan.
The Awards granted under this Agreement to Covered Employees are intended to
qualify as “qualified performance-based compensation” as described in Code
Section 162(m)(4)(C) (“Qualified Performance-Based Compensation”).
2.
Vesting.



(a)Unless otherwise provided in this Agreement, the Award granted under this
Agreement shall vest and become payable in cash as of each of the Vesting Dates
(specified in the attached Schedule A, Section 6): (i) to the extent the
performance goals (the “Performance Goals”) applicable to the performance period
(the “Performance Period”) (specified in the attached Schedule A, Sections 2 and
3) are attained, as determined in accordance with Section 2(b) below; and (ii)
as long as the Participant remains continuously employed by the Company or a
Subsidiary from the Grant Date through each of the Vesting Dates. The amount of
the Award that shall be eligible to vest on each of the Vesting Dates shall be
equal to (x) the total amount of the Award that is determined to be eligible to
vest based on the level of attainment of the Performance Goals in accordance
with Section 2(b) hereof, divided by (y) the number of Vesting Dates.
(b)As soon as reasonably practicable after the completion of the Performance
Period and no later than the first Vesting Date, the Committee shall determine
the actual level of attainment of the Performance Goals; provided, however, that
in the case of an Award intended to constitute Qualified Performance-Based
Compensation, the determination of the level of attainment of Performance Goals
shall be certified in writing in accordance with the requirements of Code
Section 162(m) by the Committee, which shall be comprised solely of “outside
directors” within the meaning of Code Section 162(m). On the basis of the
determination or certified level of attainment of the Performance Goals, the
amount of the Award that is eligible to vest on each of the Vesting Dates shall
be calculated as described in Section 2(a). In the case of an Award that is
intended to constitute Qualified Performance-Based Compensation, the Committee
may not increase the amount of the Award that becomes payable or pay any amount
of the Award if the Performance Goals for




--------------------------------------------------------------------------------





the Performance Period are not attained, but it retains the sole discretion to
reduce the amount of the Award that would otherwise be eligible to vest based on
the attainment level of the Performance Goals. For Awards that are intended to
constitute Qualified Performance-Based Compensation, the Performance Goals may
not be adjusted except as specified in the attached Schedule A, Section 4 in
accordance with the requirements of Code Section 162(m). If this Award is not
intended to constitute Qualified Performance-Based Compensation, the Committee
may make such adjustments to the Performance Goals or the amount of the Award as
the Committee in its sole discretion deems appropriate.
(c)The Participant shall have no rights to payment of the Award until the
Committee determines and certifies in writing that the applicable Performance
Goals have been attained and that the Award has vested. Prior to settlement, the
Award represents an unfunded and unsecured obligation of the Company.
(d)For purposes of this Agreement, “Subsidiary” shall mean any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
3.Settlement of Award. If the Award (or a portion thereof) vests, the applicable
Award payment amount will be paid to the Participant in cash on, or as soon as
practicable after, the date the Award (or a portion thereof) vests in accordance
with Section 2 above (or, if sooner, Sections 5 or 6 below), but in any event,
no later than March 15 of the calendar year following the calendar year of
vesting.
4.Restrictions on Transfer. Except as otherwise provided by the Plan or by the
Committee, the Award shall not be transferable other than by will or by the laws
of descent and distribution. The Award may not be pledged, alienated, attached
or otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance of the Award shall be void and unenforceable against the Company or
any Subsidiaries.
5.Effect of Involuntary Termination Following Change in Control. Notwithstanding
the vesting provisions contained in Section 2 above or Section 6 below, but
subject to the other terms and conditions contained in this Agreement, from and
after a Change in Control (as defined in Section 5(c) below) the following
provisions shall apply:


(a)Notwithstanding the other provisions of this Section 5, if the Participant’s
employment is terminated by the Company or any of its Subsidiaries without Cause
(as defined in Section 5(d) below) or the Participant terminates his employment
for Good Reason (as defined in Section 5(b) below) in each case within 12 months
following the occurrence of such Change in Control but prior to the final
Vesting Date, then the Award will immediately vest upon such termination of
employment as follows: (i) if the termination occurs on or prior to the last day
of the Performance Period, with respect to the amount of the Award equal to the
Target Award that is specified in the attached Schedule A, Section 1, and (ii)
if the termination occurs following the last day of the Performance Period but
prior to a Vesting Date, with respect to the amount of the Award that is subject
to any unvested installments for any subsequent Vesting Date(s).
(b)For purposes of this Agreement, “Good Reason” shall mean, without the
Participant’s consent, (i) any material reduction in the Participant’s position
or responsibilities, excluding an isolated, insubstantial or inadvertent action
not taken in bad faith; (ii) a material reduction of the Participant’s Base
Salary or Target Bonus (as those terms are defined in the Employment Agreement)
opportunity then in effect, except in connection with an across-the-board
reduction of not more than 10% applicable to senior executives of the Company;
or (iii) the reassignment of the Participant’s place of work to a location more
than 50 miles from the Participant’s place of work on the Grant Date; provided,
that none of the events described in clauses (i), (ii), and (iii) shall
constitute Good Reason unless (x) the Participant shall have given written
notice to the Company of the Participant’s intent to terminate his employment
with Good Reason within sixty (60) days following the occurrence of any such
event and (y) the Company shall have failed to remedy such event within thirty
(30) days of the Company’s receipt of such notice. Failing such cure, a
termination of employment by the Participant for Good Reason shall be effective
on the day following the expiration of such cure period.


2

--------------------------------------------------------------------------------





Notwithstanding anything else to the contrary contained in this Agreement or the
Employment Agreement, if the Company temporarily suspends the Participant from
his duties but retains the Participant as an employee pending or during an
investigation of whether an act or omission by the Participant constitutes
Cause, and the Participant tenders his resignation based on Good Reason with
respect to the suspension of duties within the required period for resigning for
Good Reason, the Company may delay treating such resignation as for Good Reason
until the completion of the investigation and need not treat the resignation as
based on Good Reason at such date if it can then establish Cause; provided,
however, that the Participant shall retain his right to terminate employment for
Good Reason based on other factors, if applicable.
(c)For purposes of this Agreement, notwithstanding the definition of Change in
Control in any other agreement or plan that may be applicable to the
Participant, “Change in Control” shall mean: (i) a sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of the Company’s assets, (ii) the transfer of more
than 50% of the outstanding securities of the Company, calculated on a
fully-diluted basis, to an entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), or (iii) the merger, consolidation,
reorganization, recapitalization or share exchange of the Company with another
entity, in each case in clauses (ii) and (iii) above under circumstances in
which the holders of the voting power of the outstanding securities of the
Company, as the case may be, immediately prior to such transaction, together
with such holders’ affiliates and related parties, hold less than 50% in voting
power of the outstanding securities of the Company or the surviving entity or
resulting entity, as the case may be, immediately following such transaction;
provided, however, that the issuance of securities by the Company shall not, in
any event, constitute a Change in Control, and for the avoidance of doubt a sale
or other transfer or series of transfers of all or any portion of the securities
of the Company held by the Investors and their affiliates and related parties
shall not constitute a Change in Control unless such sale or transfer or series
of transfers results in an entity or group (as defined in the Exchange Act)
other than the Investors and their affiliates and related parties holding more
than 50% in voting power of the outstanding securities of the Company.
For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).
(d)For purposes of this Agreement, “Cause” shall mean a good faith finding by
the Board of: (i) the Participant’s willful refusal to carry out, in all
material respects, the reasonable and lawful directions of the Executive
Chairman of the Board or, if there is no such Executive Chairman, of the Board
that are within the Participant’s control and consistent with the Participant’s
status as the Chief Executive Officer and his duties and responsibilities as set
forth in the Employment Agreement (except for a failure that is attributable to
the Participant’s illness, injury or Disability (as defined in Section 6(e)
below)) for a period of 10 days following written notice by the Company to the
Participant of such failure; (ii) fraud or material dishonesty in the
performance of the Participant’s duties under the Employment Agreement; (iii) an
act or acts on the Participant’s part constituting (x) a felony under the laws
of the United States or any state thereof, (y) a misdemeanor involving moral
turpitude, or (z) a material violation of federal or state securities laws; (iv)
an indictment of the Participant for a felony under the laws of the United
States or any state thereof; (v) the Participant’s willful misconduct or gross
negligence in connection with the Participant’s duties under the Employment
Agreement which is materially injurious to the financial condition or business
reputation of the Company; (vi) the Participant’s material breach of the
Company’s Code of Conduct and Ethics or any other code of conduct in effect from
time to time to the extent applicable to the Participant, and which breach has a
material adverse effect on the Company; or (vii) the Participant’s breach of the
provisions of Sections 8.1, 8.2, 8.3 or 8.4 of the Employment Agreement, which
breach has a material adverse effect on the Company. No act or failure to act on
the Participant’s part shall be considered “willful” unless done, or omitted to
be


3

--------------------------------------------------------------------------------





done, by the Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company.
6.Effect of Termination of Employment. Except as provided in this Section 6 and
in Section 5 above or as otherwise may be determined by the Committee, if the
Participant ceases to be an employee of the Company prior to the final Vesting
Date, the following actions shall occur:
(a)Termination for Cause; Resignation without Good Reason. If the Participant’s
employment with the Company is terminated for Cause or the Participant resigns
other than for Good Reason, any portion of the Award that is not vested pursuant
to Section 2 above as of the date of the Participant’s termination of employment
shall be immediately forfeited.
(b)Termination without Cause or for Good Reason Prior to Mid-Point of
Performance Period. If the Participant’s employment with the Company is
terminated by the Company without Cause or by the Participant for Good Reason
prior to the completion of the first six months of the Performance Period, then
(i) the total amount of the Award granted under this Agreement shall remain
outstanding subject to the level of attainment of the Performance Goals
determined after completion of the Performance Period in accordance with Section
2 above; and (ii) an amount of the Award equal to (A) the total amount of the
Award that is determined to be eligible to vest based on the level of attainment
of the Performance Goals in accordance with Section 2(b), multiplied by (B) a
fraction, the numerator of which is the number of days during the Performance
Period that the Participant is employed by the Company and the denominator of
which is the total number of days in the Performance Period, shall become vested
as of the end of the Performance Period upon such determination, and any
unvested amount of the Award after giving effect to the foregoing shall be
immediately forfeited for no consideration; provided, however, that if the
Participant breaches his obligations pursuant to Section 8 of the Employment
Agreement, any unvested amount of the Award shall be immediately forfeited
without consideration.
(c)Termination Due to Death or Disability Prior to Mid-Point of Performance
Period. If the Participant’s employment with the Company is terminated due to
death or Disability (as defined in Section 6(e) below) prior to the completion
of the first six months of the Performance Period, this Award in its totality
shall be immediately forfeited as of the date of the Participant’s termination
of employment.
(d)Involuntary Termination/Disability/Death/Resignation for Good Reason
Following Mid-Point of the Performance Period. If the Participant’s employment
with the Company is terminated by the Company without Cause, by the Participant
for Good Reason, or due to death or Disability:
(i)after the completion of the first six months of the Performance Period but on
or prior to the last day of the Performance Period, then (A) the Award shall
remain outstanding subject to the level of attainment of the Performance Goals
determined after completion of the Performance Period in accordance with Section
2 above; and (B) an amount of the Award equal to (1) the total amount of the
Award that is determined to be eligible to vest based on the level of attainment
of the Performance Goals in accordance with Section 2(b) hereof, divided by (2)
the number three, shall become vested as of the end of the Performance Period
upon such determination, and any unvested amount of the Award after giving
effect to the foregoing shall be immediately forfeited for no consideration; or
(ii)following the last day of the Performance Period but prior to the final
Vesting Date, the portion of the Award subject to the installment for the next
subsequent Vesting Date that is not otherwise vested pursuant to Section 2 as of
the date of the Participant’s termination of employment shall become immediately
vested on the date of termination; provided, however, that any portion of the
Award subject to an installment for any remaining Vesting Date(s) that is not
vested as of the date of the Participant’s termination of employment after
giving effect to the foregoing shall be automatically forfeited as of the date
of the Participant’s termination of employment.
(e)For purposes of this Section 6, “Disability” shall mean a determination by a
qualified independent physician mutually acceptable to the Participant and the
Company that the Participant is unable to perform his duties under the
Employment Agreement and in all reasonable medical likelihood such inability
will continue for a period of 120 consecutive days or 180 days in any 365 day
period. The Participant shall


4

--------------------------------------------------------------------------------





fully cooperate in connection with the determination of whether Disability
exists. If the Participant and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the
Participant shall be final and conclusive for all purposes of the Agreement.
(f)For purposes of this Agreement, the Participant shall cease to be
continuously employed (whether or not later found to be invalid or in breach of
any local employment law in the country where the Participant resides and/or is
employed or the terms of the Employment Agreement) as of the date that the
Participant is no longer actively providing services and will not be
continuously employed for purposes of the Plan through any notice period
mandated under an employment law or practice in the country where the
Participant resides and/or is employed, even if otherwise applicable to the
Participant’s employment benefits (e.g., continuous employment would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdictions where the Participant
resides and/or is employed or the terms of the Employment Agreement); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer continuously employed for purposes of the Award, and such
determination shall be made in accordance with Code Section 409A.
(g)The vesting benefits provided in Sections 5 and 6 are subject to satisfaction
of the conditions set forth in Section 6.6 of the Employment Agreement.
7.Forfeiture and Repayment Provisions.
(a)Failure to properly execute the Agreement (and each other document required
to be executed by the Participant in connection with the Participant’s receipt
of the Award) in a timely manner following the Grant Date may result in the
forfeiture of the Award, as determined in the sole discretion of the Company.
(b)The right to vest in the Award shall be conditional upon the fact that the
Participant has read and understood the forfeiture and repayment provisions set
forth in this Section 7, that the Participant has not engaged in any misconduct
or acts contrary to the Company as described below, and that the Participant has
no intent to leave employment with the Company or any of its Subsidiaries for
the purpose of engaging in any activity or providing any services which are
contrary to the spirit and intent of Sections 8.1, 8.2, 8.3 or 8.4 of the
Employment Agreement.
(c)The Company is authorized to suspend or terminate this Award prior to or
after termination of employment if the Company reasonably determines that:
(i)The Participant engaged in any conduct agreed to be avoided pursuant to the
Post-Employment Restriction Agreement; or
(ii)During the Participant’s employment with the Company or any of its
Subsidiaries, the Participant knowingly participated in misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company; or
(iii)During the Participant’s employment with the Company or any of its
Subsidiaries, the Participant was aware of and failed to report, as required by
any code of ethics of the Company applicable to the Participant or by the Code
of Conduct or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company; or
(iv)Such suspension or termination is permitted or required by any written
clawback or recoupment policies that the Company, with the approval of the
Board, may adopt, either prior to or following the Grant Date, and determine
should apply to this Agreement, including any policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission.


5

--------------------------------------------------------------------------------





(d)If, at any time after the Award has vested or has been settled, in whole or
in part, the Company reasonably determines that any of the actions or inactions
contemplated under Sections 7(c)(i) through 7(c)(iii) have occurred, then any
gain (without regard to tax effects) realized by the Participant from such
vesting shall be paid by the Participant to the Company. The Participant
consents to the deduction from any amounts the Company or any of its
Subsidiaries owes to the Participant to the extent of the amounts the
Participant owes the Company under this Section 7(d) , provided, that no such
deduction shall be made to the extent it would result in additional taxes under
Section 409A of the Code.
8.Miscellaneous.
(a)Treatment as Wages. Solely for tax purposes, amounts paid in settlement of a
vested Award will be treated as wages subject to applicable tax withholding (as
provided under Section 8(c) below).
(b)Adjustments to Award. Upon a Change in Control, the Committee may, in its
sole discretion, adjust the terms of this Award by taking any of the actions
permitted under this Agreement and in accordance with the Plan.
(c)Responsibility for Taxes.
(i)Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or settlement of the Award, or the payment of
cash upon settlement of the Award; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(ii)In this regard, the Participant authorizes the Company or its agent to
satisfy the obligations with regard to all Tax-Related Items by withholding cash
amounts to be issued upon vesting/settlement of the Award. To avoid negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum withholding rates, in which case
the Participant will receive a refund of any over-withheld amount in cash.
(iii)Finally, the Participant shall pay to the Company or the Employer, as
applicable, any amount of Tax-Related Items that the Company or the Employer may
be required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to settle the award if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.
(d)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Participant’s request. Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.
(e)Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;


6

--------------------------------------------------------------------------------





(ii)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past;
(iii)all decisions with respect to future award grants, if any, will be at the
sole discretion of the Company;
(iv)the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment or service relationship
(if any) at any time;
(v)the Participant is voluntarily participating in the Plan;
(vi)the Award is not intended to replace any pension rights or compensation;
(vii)unless otherwise agreed with the Company, the Award, including the income
and value of the Award, is not granted as consideration for, or in connection
with, the service the Participant may provide as a director of a Subsidiary of
the Company;
(viii)the Award, including the income and value of the Award, is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments; and
(ix)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s termination of
continuous employment by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of the Employment
Agreement, if any, or of any employment law in the country where the Participant
resides and/or is employed, even if otherwise applicable to the Participant’s
employment benefits from the Employer), and in consideration of the grant of the
Award to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company or the
Employer, waives his ability, if any, to bring any such claim, and releases the
Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims.
(f)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan. The Participant is hereby advised to
consult with his own personal tax, legal and financial advisors regarding his
participation in the Plan before taking any action related to the Plan.
(g)Data Privacy.
(i)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
(ii)The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards or entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
(iii)The Participant understands that Data will be transferred to E*Trade
Financial Services, or such other plan service provider as may be selected by
the Company in the future or other plan service provider that is selected by the
Participant to the extent permitted by the Company in its sole discretion, in
each case, that is assisting the Company with the implementation, administration
and


7

--------------------------------------------------------------------------------





management of the Plan. The Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he may request a list
with the names and addresses of any potential recipients of the Data by
contacting her local human resources representative. The Participant authorizes
the Company, E*Trade Financial Services and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his participation in the Plan. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan. The
Participant understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his local human resources representative.
Further, the Participant understands that he is providing the consents herein on
a purely voluntary basis. If the Participant does not consent or if the
Participant later seeks to revoke his consent, his status as an employee and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing his consent is that the Company would not be able to
grant certain awards or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he may contact his local human resources
representative.
(h)Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(i)Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
(j)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(k)Governing Law; Arbitration. The internal law, and not the law of conflicts,
of the State of Texas will govern all questions concerning the validity,
construction and effect of this Agreement. Any controversy, dispute or claim
arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Dallas, Texas pursuant to the U.S. Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and desire of the parties that the arbitrator be chosen as expeditiously as
possible following the submission of the dispute to arbitration. Once such
arbitrator is chosen, and except as may otherwise be agreed in writing by the
parties involved in such dispute or as ordered by the arbitrator upon
substantial justification shown, the hearing for the dispute will be held within
sixty (60) days of submission of the dispute to arbitration. The arbitrator
shall render his or her final award within sixty (60) days, subject to extension
by the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post-hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited


8

--------------------------------------------------------------------------------





to information directly relevant to the controversy or claim in arbitration. The
arbitrator will state the factual and legal basis for the award. The decision of
the arbitrator in any such proceeding will be final and binding and not subject
to judicial review and final judgment may be entered upon such an award in any
court of competent jurisdiction, but entry of such judgment will not be required
to make such award effective. Any action against any party hereto ancillary to
arbitration, including any action for provisional or conservatory measures or
action to enforce an arbitration award or any judgment entered by any court in
respect thereof may be brought in any federal or state court of competent
jurisdiction located within the State of Texas, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Texas over any such action. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such action brought in such court or any defense of inconvenient forum for the
maintenance of such action. Each of the parties hereto agrees that a judgment in
any such action may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
(l)Notices. The Participant should send all written notices regarding this
Agreement or the Plan to the Company at the following address:
MoneyGram International, Inc.
EVP, General Counsel & Secretary
2828 North Harwood Street, 15th Floor
Dallas, TX 75201
(m)Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 8(b) above, this Section 8(m) and Section 7 of the Plan, no
such amendment, alteration, suspension, discontinuation or termination shall be
made without the Participant’s consent, if such action would materially diminish
any of the Participant’s rights under this Agreement. The Company reserves the
right to impose other requirements on the Award and any payments acquired upon
vesting of the Award, to the extent the Company determines it is necessary or
advisable under the laws of the country in which the Participant resides to
facilitate the administration of the Plan.
(n)Entire Agreement. This Agreement, including the Appendix, and the Plan and
the other agreements referred to herein and therein and any schedules, exhibits
and other documents referred to herein and therein constitute the entire
agreement and understanding among the parties hereto in respect of the subject
matter hereof and thereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, among the parties hereto, or between
any of them, with respect to the subject matter hereof and thereof.
(o)Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
(p)Participant Undertaking. The Participant agrees to take such additional
action and execute such additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed either on the Participant or upon this Award pursuant to the provisions
of this Agreement.
(q)Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.
(r)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to


9

--------------------------------------------------------------------------------





receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
(s)Waiver. The Participant acknowledges that a waiver by the Company of any
provision of this Agreement or of a breach by the Participant shall not operate
or be construed as a waiver of any other provision of this Agreement or of any
subsequent breach by the Participant.
(t)No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and the Participant or any
other person.
(u)Section 409A Provisions. The Award and the payment of cash in settlement of
any portion of the Award under this Agreement are intended to be exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption set forth in Treasury Regulation §1.409A-1(b)(4). Notwithstanding
anything in the Plan or this Agreement to the contrary, to the extent that any
amount or benefit hereunder that constitutes “deferred compensation” to the
Participant under Section 409A is otherwise payable or distributable to the
Participant under the Plan or this Agreement solely by reason of the occurrence
of a Change in Control or due to the Participant’s Disability or separation from
service, such amount or benefit will not be payable or distributable to the
Participant by reason of such circumstance unless the Committee determines in
good faith that (i) the circumstances giving rise to such Change in Control,
Disability or separation from service meet the definition of a change in
ownership or control, disability, or separation from service, as the case may
be, in Section 409A(a)(2)(A) of the Code and applicable final regulations, or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A by reason of the short-term deferral exemption
or otherwise (including, but not limited to, a payment made pursuant to an
involuntary separation arrangement that is exempt from Section 409A under the
“short-term deferral” exception). Any payment or distribution that constitutes
deferred compensation subject to Code Section 409A and that otherwise would be
made to a Participant who is a specified employee as defined in Section
409A(a)(2)(B) of the Code on account of separation from service instead shall be
made on the earlier of the date that is six months and one day after the date of
the specified employee’s separation from service and the specified employee’s
death.


10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date set forth in the first paragraph.
MONEYGRAM INTERNATIONAL, INC.
By:_______________________________
ALEXANDER HOLMES
By:_______________________________


11

--------------------------------------------------------------------------------





SCHEDULE A
1.    Target Amount of Award (“Target Award”): $[________]
The actual amount of the Award that is eligible to vest in accordance with
Section 2 of the Agreement shall be based on the attainment level of the
Performance Goals, in accordance with the following formula:
The sum of (a) the Target Award x 50% x Self-Service Revenue Attainment Factor
(as set forth below), plus (b) the Target Award x 50% x Adjusted EBITDA
Attainment Factor (as set forth below).
2.    Performance Period: January 1, 2016 - December 31, 2016.
3.    Performance Goals:
The two Performance Goals applicable to the Award shall consist of (A)
Self-Service Revenue generated during the Performance Period as set forth in the
table below and (B) Adjusted EBITDA over the Performance Period as set forth in
the table below.
Self-Service Revenue Performance Goal
Self-Service Revenue Performance Goal
Self-Service Revenue Attainment Factor
Threshold Self-Service Revenue Performance Goal: [ ]
[ ]
Target Self-Service Revenue Performance Goal: [ ]
[ ]



Adjusted EBITDA Performance Goal
Adjusted EBITDA Performance Goal
Adjusted EBITDA Attainment Factor
Threshold Adjusted EBITDA Performance Goal: [ ]
[ ]
Target Adjusted EBITDA Performance Goal: [ ]
[ ]



Attainment between the Threshold and Target Performance Goals (for each
Performance Goal) shall be subject to straight-line interpolation.
4.    Performance Goal Adjustments: None anticipated.
5.    Performance Criteria: [ ]
6.    Vesting Dates (assuming Performance Goals are attained):
First Vesting Date: First anniversary of the Grant Date.
Second Vesting Date: Second anniversary of the Grant Date.
Third Vesting Date: Third anniversary of the Grant Date.






12